Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about June 26, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts, which, if committed by an adult, would constitute the crimes of unlawful imprisonment in the second degree and menacing in the third degree, and placed him on probation for a period of one year, affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). Appellant and another youth grabbed the victim’s leg and prevented him from leaving a school bathroom as he tried to crawl toward the door in an effort to escape. Appellant continued to pull on the victim’s leg while the other youth touched the victim’s pants in the genital area and engaged in other offensive behavior. This conduct constituted restraint (see Penal Law § 135.00 [1]; Matter of Darryl W., 24 AD3d 134 [2005]), and also placed the victim in fear of his safety. The evidence does not support appellant’s assertion that this behavior was just a childish prank. We also note that the evidence established that appellant was accessorially liable for the acts of his companion (see Penal Law § 20.00). Concur—Nardelli, J.P., Gonzalez and Sweeny, JJ. Kavanagh and McGuire, JJ, dissent in separate memoranda, as follows: